DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 23 February 2022, includes a reference to a CN Office Action date 6 January 2022.  Examiner has struck through this reference and not considered this reference as Applicant has neither: 1) provided an English translation of said document, or 2) provided an explanation of relevance in English pertaining to said document.

Claim Objections
Claim 4 is objected to because of the following informalities:  there is a space in the word “surface” in line 4, wherein this should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one compressor position" in line 5.  There is insufficient antecedent basis for this limitation in the claim, said language is confusing, and creates and indefiniteness issue thereof.  Applicant should consider claiming “said compressor position thereof”.
Claim 3 recites the limitation "the center frames" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should consider claiming “the center frame”.
Claim 4 recites the limitation “the second sprayer” in line 8.  Upon reviewing the Specification, this should be “a plurality of second sprayers”; as how can one component exist in multiple location at the same time?  See paragraph 46 of the Specification.
Claims 5-6 are rejected for containing the same indefiniteness issues of claim 4 and 7, respectively, from which these claims depend directly or indirectly thereon.
Claim 7 recites the limitation "the cleaning fluid supply source" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This claim language is initially found in claim 2, however, claim 7 depends from claim 1.
Claims 8-10 are rejected for containing the same indefiniteness issues of claim 7 from which these claims depend directly or indirectly thereon.
Claim 20 recites the limitation "the one compressor position" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20070000528 to Asplund et al. (Asplund).
Regarding claims 1 and 20, Asplund teaches a gas turbine (Fig. 1, generally) comprising: a rotational body comprising a tie rod (Fig. 1, at parts 1 and 3), a plurality of rotor disks arranged in an axial direction of the tie rod (Fig. 1, parts 5-7), and a plurality of blades radially arranged on an outer periphery of each of the rotor disks (Fig. 1, part 6); a stationary body surrounding the rotational body and defining a working fluid flow space between opposing surfaces of the rotational body and the stationary body (Fig. 1, at parts 9 and 4), the stationary body comprising a casing for accommodating the rotational body (Fig. 1, parts 9 and 4) and a plurality of vanes and diaphragms arranged on an inner surface of the casing (Fig. 1, at parts 5-7), the vanes arranged alternately with the blades (Fig. 1, at parts 5-7); and a compressor cleaner disposed at a plurality of compressor positions in the stationary body and configured to spray a cleaning fluid into the working fluid flow space (Fig. 1, at parts 10, 12, and 13), the plurality of compressor 
Regarding claim 2, Asplund teaches wherein the compressor cleaner comprises a plurality of sprayers communicating with a cleaning fluid supply source disposed externally with respect to the casing, each sprayer of the plurality of sprayers (Fig. 1, parts 10-13) disposed at one of the plurality of compressor positions to spray the cleaning fluid in a downstream direction of the working fluid flow space from the one compressor position (see Fig. 1, generally and at part 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070000528 to Asplund et al. (Asplund) in view of U.S. Patent Application Publication No. 20140144151 to Bifulco.
Regarding claims 3-5, Asplund is relied upon as above in claim 2.  Asplund teaches a center frame (Fig. 1, at part 8) with sprayer disposed thereon (Fig. 1, part 10); a first sprayer disposed at a first position (Fig. 1, at part 10) a second sprayer disposed on the inner surface of the casing (Fig. 1, at part 13);.  Asplund does not teach wherein the stationary body further comprises a strut connected between the center frame and the inner surface of the casing; wherein the plurality of compressor positions includes a plurality of second positions axially separated from each other to correspond to positions interposed between the plurality of vanes, and wherein the second sprayer is disposed at the plurality of second positions; wherein the plurality of sprayers further comprise a third sprayer, and wherein the plurality of compressor positions includes a plurality of third positions axially separated from each other to correspond to positions of the plurality of vanes or diaphragms.
Bifulco teaches a gas turbine cleaning apparatus (Fig. 1A, generally and paragraphs 1-2) wherein the stationary body further comprises a strut connected between the center frame and the inner surface of the casing (Fig. 1A, at part 100); wherein the plurality of compressor positions includes a plurality of second positions axially separated from each other to correspond to positions interposed between the plurality of vanes (Fig 1A at part 120 and 112), and wherein the second sprayer is disposed at the plurality of second positions (Fig 1A at parts 120 and 112); wherein the plurality of sprayers further comprise a third sprayer (Fig. 1A, 120 and 110) and wherein the plurality of compressor positions includes a plurality of third positions axially 
Therefore it would have been obvious to have modified the apparatus of Asplund with the strut and nozzle configuration as in Bifulco all in order to achieve the predictable result of cleaning a turbine/compressor engine thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711